People v Medina (2015 NY Slip Op 04942)





People v Medina


2015 NY Slip Op 04942


Decided on June 11, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 11, 2015

Tom, J.P., Renwick, Andrias, Manzanet-Daniels, Kapnick, JJ.


15401 7044/00

[*1] The People of the State of New York, Respondent,
vOrlando Medina, Defendant-Appellant.


Richard M. Greenberg, Office of the Appellate Defender, New York (Rosemary Herbert of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Harriett Galvin of counsel), for respondent.

Order, Supreme Court, New York County (Daniel Conviser, J.), entered on or about April 19, 2010, which denied defendant's CPL 440.10 motion to vacate a judgment of conviction rendered January 3, 2001, unanimously affirmed.
The court properly exercised its discretion in denying defendant's CPL 440.10 motion without holding a hearing (see People v Samandarov, 13 NY3d 433, 439-440 [2009]). Defendant's assertion that his attorney misadvised him that his guilty plea would not lead to deportation is conclusory, self-contradictory, and unsupported by any information from the attorney or any other evidence (see People v Melo-Cordero, 123 AD3d 595 [1st Dept 2014]; People v Simpson, 120 AD3d 412 [1st Dept 2014], lv denied 24 NY3d 1046 [2014]). Furthermore, defendant did not
sufficiently allege that he was prejudiced by the misadvice he claims to have received (see People v Hernandez, 22 NY3d 972, 974-976 [2013]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 11, 2015
CLERK